Case 1:18-cv-02887-C|\/|A-NRN Document 10 Filed 11/14/18 USDC Colorado Page 1 Of 1

|N THE UN|TED STATES D|STR|CT COURT FOR THE D|STR|CT OF COLORADO
901 19th Street, Denver, CO 80294-3589

Plaintiff(s) AFF|DAVIT OF SERVlCE
SAV|LLS STUDLEY, INC.

V- Case #: 18-cv-02887-CMA
Defendant(s)

ASHLEY ELK|N

Received on November 9, 2018 at 9:23 AN|

|,john Pappas, being duly sworn, depose and say, | have been duly authorized to make service of the document(s) listed hereinr in
the above mentioned case. l am over the age of 18, and am not a party to or otherwise interested in this matter.

On Tuesdayl November13, 2018r at 01 :57 PM, | executed service Ofa SUIV||VIONS lN A C|VlL ACT|ON; VER|FIED COMPLA!NT
WlTH EXH|B|T A-D; C|V|L COVER SHEET; PLAINT|FF SAVlLLS STUDLEY, |NC.'S MOT|ON FOR PREL|N||NARY |NJUNCT|ON:
[PROPOSED] ORDER GRANT]NG PLAINT|FF SAV|LLS STUDLEY |NC.'S MOT|ON FOR PREL||V|lNARY leUNCT|ON; CONSENT/NON-
CONSENT TO THE EXERC|SE OF]UR|SDlCTlON BYA UN|TED STATES MAG|STRATE]UDGE; ELECTION CONCERN|NG
CONSENT/NO|\_|-CONSENT TO UN|TED STATES MAGISTRATEjUDGEJUR|SD|CT|ON; AN|ENDED ORDER RE PRELIM|NARY
|NjUNCT|ON, on ASHLEY ELK|N at 3934 Yates Street, Denverl County of Denverr CO 80212.

ByService by Refusa| to: ASHLEY ELK|N

Additiona| Comments: Surveil|ance was conducted at the corner of 39th & Yates Street. | had a perfect view ofthe front
porch and front door. At 01 :27 pm, a delivery driver dropped offgroceries from King SQopers and sat them on the front porch.
Ashley E|kin was not seen retrieving these items. At 01 :41 pm, a food delivery vehicle pulled up to the horne and placed a bag
on the front porch as We||. At approx. 01 :57 pm, l observed Ashley E|kin as she began to exit the front door, creeping and
ducking down, wearing her hair back in a pony tai|, With a green or black type sweat shirt on.| knew this to be Ms. E|kin, as l
have a photo of her. As l approached and parked my vehicle in front ofthe home, she began to back into the house. By the
time l reached the door, she was already back inside. sol knocked on the door, and the large breed "white" cu rly hared dog
started barking and scratching at the door.| announced the subjects name, she did not respond, sol then announced in a
loud voicer l Was serving her by refusalr they type of papers | Was serving and l Was placing them on the front porch.

| declare under penalties of perjury that the information contained herein is correct to the best of my knowledge

$ubscribed and sworn to before me by the Ajj‘iont who is

¢0\ f pe nar/y known m
john Pappas / \/£/ZQ/ ?MO}/LJ

l<lh"\?`i’ii/\l/W ) wl l, 520 /<i

 

Date
C|ient Reference: TA:U%ZEPL;:?§N
Field Sheet |D: 2804521 STATE OF COLORADO

NOTAF{Y |D 20174036209
MY COMM|SS|ON EXP|RES AUGUST 29, 2021

 

 

 

